Citation Nr: 1721372	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  14-28 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in St. Petersburg, Florida


THE ISSUE

Entitlement to accrued VA benefits.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to June 1988.  He died in November 2008.  The Appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied entitlement to accrued VA benefits.  

In April 2017, the RO granted substitution of the Appellant for the Veteran as to his pending claims for increased disability evaluations for his lumbar spine discectomy residuals, left lower extremity peripheral neuropathy, and Type II diabetes mellitus with erectile dysfunction and peripheral neuropathy of the right and left upper extremities and a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  In May 2017, the RO increased the evaluation for lumbar spine discectomy residuals from 20 to 60 percent; granted a TDIU; effectuated those awards as of June 24, 2008; and denied increased evaluations for left lower extremity peripheral neuropathy, and Type II diabetes mellitus with erectile dysfunction and peripheral neuropathy of the right and left upper extremities.  

The Appellant's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.  


REMAND

The Appellant was substituted as to the Veteran's pending claims for increased evaluations and a TDIU.  The AOJ subsequently granted both an increased evaluation for the service-connected lumbar spine disability and a TDIU and effectuated the awards as of June 24, 2008.  It is not evident from a review of the record that all VA compensation benefits due and owing to the Appellant have been paid.  Given such facts, it is necessary for the AOJ to readjudicate the Appellant's entitlement to accrued VA benefits in light of the recent awards.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Appellant's entitlement to accrued VA benefits.  If the decision remains adverse to the Appellant, issue a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Appellant's claim, to include a summary of the evidence considered, since the issuance of the statement of the case (SOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable 

to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).  



